DETAILED ACTION
Reissue
The present reissue application is directed to US 9,665,013 B2 (“013 Patent”). The 013 Patent issued on May 30, 2017 with claims 1-19 from application 14/135,372 filed on December 19, 2013, which is a division of parent application 12/218,080 (now US 8,705,010 B2) and claims priority to provisional application 60/959,531 filed on July 13, 2007.
This application was filed on May 30, 2019. Since this date is after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  Furthermore, the present application is being examined under the pre-AIA  first to invent provisions. 
This application presents broadened claims, which are permitted because Applicant filed these claims and demonstrated an intent to broaden within two years of the issue date of 013 Patent.
The most recent amendment was filed on October 11, 2021. The status of the claims is:
Claims 1, 4-14, 16, 18, and 19: Original
Claims 2, 3, 15, and 17: Amended
Claims 20-22, 25, and 26: New
This is a FINAL Office action.
References and Documents Cited in this Action
013 Patent (US 9,665,013 B2)
	Response (Applicant’s response filed on October 11, 2021)
Del Puerto (US 2003/0082466 A1)
Modderman (US 2006/0132733 A1)
Nishi (US 2001/0028456 A1)
Summary of Rejections and Objections in this Action
Claims 20-22, 25, and 26 are rejected under 35 U.S.C. 251 for not being the same invention as that disclosed as being the invention in the original patent.
Claims 20-22, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over del Puerto in view of Nishi.
Claims 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Modderman in view of Nishi.
Claims 21, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Modderman in view of Nishi and del Puerto.
Claim Rejections - 35 USC § 251
Claims 20-22, 25, and 26 are rejected under 35 U.S.C. 251 for not being the same invention as that disclosed as being the invention in the original patent. See MPEP 1412.01 and also Antares Pharma Inc., v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ 2d 1865 (Fed. Cir. 2014). More specifically, patent claims 1-19 are directed to a wafer table with particular details and a lithography system comprising that wafer table, and new claims 20-22, 25, and 26 are directed to another invention, namely an apparatus and method for exchanging a first wafer table and a second wafer table. The newly claimed wafer exchanging invention of claims 20-22, 25, and 26 is not clearly and unequivocally disclosed in the specification as a separate invention with the claimed combination of features. Rather, 013 Patent is directed to structural details of a particular wafer table while wafer exchanging is merely suggested in a single sentence (013 Patent, column 12, lines 16-18): “In an embodiment, a wafer table in a lithographic apparatus is exchanged with another one for the purpose of exchanging a target in said lithographic apparatus.” 013 Patent describes a process for a wafer on a wafer table in Figure 8 and columns 8-9 but does not describe involving a second wafer table. 
Claims drawn to an invention comprising a newly claimed combination of features that is merely suggested and not disclosed as an invention separate from the original invention do not satisfy the original patent requirement. Although Examiner acknowledges that the one sentence in column 12, lines 16-18 quoted above, discloses “another” wafer table and suggests that the process disclosed in Figure 8 may be subsequently performed on another wafer table, 013 Patent does not clearly and unequivocally disclose a wafer table exchanging apparatus and method as a separate invention. For example, none of the figures show two wafer tables, and other than the one general suggestion that the disclosed process may be repeated on another wafer table, 013 Patent does not mention a second wafer table in the detailed description of the disclosed wafer table apparatus and does not disclose how a second wafer table is incorporated into the disclosed method.
Instead, the specification of 013 Patent discusses one invention throughout: a wafer table with particular features for clamping a wafer to the wafer table. The Abstract and Summary of the Invention of 013 Patent are only directed to this invention:

    PNG
    media_image1.png
    210
    355
    media_image1.png
    Greyscale

(013 Patent, Abstract)

    PNG
    media_image2.png
    212
    375
    media_image2.png
    Greyscale

(013 Patent, column 3, lines 55-65)
Figures 1-7 and 9 of 013 Patent are also clearly directed to details of this clamping invention, showing a single wafer table 8 with specific physical features for clamping a wafer such as liquid 3, burls 7, and O-rings 9. Figure 8, which “illustrates a relevant part of a process flow for a lithographic apparatus or system improved with the present invention, where the target is formed by a wafer” (013 Patent, column 8, lines 55-57), only illustrates a process for the handling of one wafer table at a time:

    PNG
    media_image3.png
    97
    376
    media_image3.png
    Greyscale

(013 Patent, column 9, lines 7-12).
Thus, as in Antares, the wafer exchanging invention of claims 20-22, 25, and 26 is at best only disclosed as a suggestion and is not clearly and unequivocally disclosed as a separate invention that would satisfy the original patent requirement.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 20-22, 25, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over del Puerto in view of Nishi.
Regarding claim 20, del Puerto discloses a charged particle exposure apparatus configured to expose a charged particle beam on a wafer (i.e., lithography patterning chamber 111 exposes wafers 207 on chucks 211 using ions/charged particles; paragraphs [0004], [0030]-[0031] and [0045]; Figures 1, 2A-B, and 4A), the apparatus comprising:
a vacuum environment configured to operate in vacuum conditions (including wafer exchange chamber 106 and lithography patterning chamber 111, which are held at vacuum pressure; paragraphs [0031]-[0033]);
a first wafer table configured to support a first wafer and be removable from the vacuum environment (i.e., one of multiple chucks 211 holds one of multiple wafers 207; paragraphs [0029] and [0045]), wherein the first wafer table is treated prior to being placed in the vacuum environment (e.g., a chuck in alignment load lock 104 or 105 is “treated” at least in the sense that the chuck and the wafer are adjusted for precise alignment, and a chuck in holding load lock 114 is treated at least in the sense that the wafer on the chuck is cleaned; paragraphs [0034] and [0040]);
a second wafer table configured to support a second wafer and be removable from the vacuum environment (again, one of multiple chucks 211 holds one of multiple wafers 207; paragraphs [0029] and [0045]), wherein the second wafer table is treated prior to being placed in the vacuum environment (again, chucks in load locks 104, 105, or 114 are “treated” at least in the sense that they undergo cleaning or precise alignment; paragraphs [0034] and [0040]);

wherein, after the first wafer is exposed, the first wafer table supporting the first wafer is removed from the vacuum environment and the treated second wafer table supporting the second wafer is inserted into the vacuum environment for exposing the second wafer (i.e., del Puerto discloses that after an exposed wafer on a chuck has been removed via a load-lock, further wafers on respective chucks are inserted into the vacuum environment via the load-locks; paragraphs [0029], [0032]-[0035], and [0054]-[0058]; Figures 1 and 4A).
Further regarding claim 20, although del Puerto does not specifically use the terminology “charged particle beam,” del Puerto clearly discloses that the exposure apparatus may use one of several radiation technologies known in the lithography art including ions (paragraph [0004]), which one of ordinary skill in the art would recognize are charged particles.
Further regarding claim 20, although del Puerto does not specifically use the terminology “first” and “second” wafer tables, del Puerto clearly discloses multiple wafer tables (chucks) holding respective wafers in order to process wafers in parallel. For example, del Puerto discloses that “chuck 211 is one of a number of like chucks which are used within the lithography system 100” (paragraph [0045]) and “By including more than one chuck within such a lithography system, wafers can be secured to their respective chucks during lithography patterning, thereby maximizing throughput” (paragraph [0029]).
Further regarding claim 20, del Puerto does not specifically teach thermally conditioning the first and second wafer tables. However, Nishi teaches a system that is related to the one disclosed by del Puerto, including a charged particle beam exposure apparatus (Nishi, Figures 1-
Regarding claims 21 and 22, in the system taught by del Puerto in view of Nishi, del Puerto discloses that the wafer tables (i.e., chucks) include clamping mechanisms that enable clamping the wafers to the wafer tables when the wafer tables are positioned outside of the vacuum environment (paragraphs [0043] and [0052]).
Regarding claim 25, del Puerto discloses a method of exchanging a wafer in a charged particle exposure apparatus, wherein the charged particle exposure apparatus is configured to expose a charged particle beam on a wafer when the wafer is in a vacuum environment (i.e., lithography patterning chamber 111 exposes wafers 207 on chucks 211 using ions/charged particles; paragraphs [0004], [0030]-[0031] and [0045]; Figures 1, 2A-B, and 4A), the method comprising:

treating the first wafer table supporting the first wafer (e.g., a chuck in alignment load lock 104 or 105 is treated at least in the sense that the chuck and the wafer are adjusted for precise alignment, and a chuck in holding load lock 114 is “treated” at least in the sense that the wafer on the chuck is cleaned; paragraphs [0034] and [0040]);
placing the treated first wafer table and the first wafer in the vacuum environment (i.e., a chuck and a wafer are placed in lithography patterning chamber 111, which is a vacuum environment (paragraphs [0031]-[0033] and [0054]);
exposing, in the vacuum environment, the first wafer to a charged particle beam (paragraphs [0004], [0033], and [0055]); and
removing the first wafer table supporting the first wafer from the vacuum environment (paragraphs [0056]-[0057]) and inserting, into the vacuum environment, a treated second wafer table supporting a second wafer for exposing the second wafer to a charged particle beam (i.e., del Puerto discloses that after an exposed wafer on a chuck has been removed via a load-lock, further wafers on respective chucks are treated by alignment and/or cleaning and inserted into the vacuum environment via the load-locks; paragraphs [0029], [0032]-[0035], and [0054]-[0058]; Figures 1 and 4A).
Further regarding claim 25, although del Puerto does not specifically use the terminology “charged particle beam,” del Puerto clearly discloses that the exposure apparatus may use one of several radiation technologies known in the lithography art including ions (paragraph [0004]), which one of ordinary skill in the art would recognize are charged particles.

Further regarding claim 25, del Puerto does not specifically teach thermally conditioning the first wafer table. However, Nishi teaches a system that is related to the one disclosed by del Puerto, including an charged particle beam exposure apparatus (Nishi, Figures 1-4) comprising a first wafer W1 on a first wafer stage 40A and a second wafer W2 on a second wafer stage 40B; wherein each wafer is moved to a projection system PL that exposes a beam on the wafer (Nishi, paragraphs [0160], [0197], and [0338]). Nishi further teaches thermally conditioning a first wafer table at least in the sense that Nishi teaches ensuring some desired temperature of the wafer table that is suitable for the wafer (i.e., heating/cooling section 113 adjusts the temperature of the wafer waiting to be exposed; Nishi, paragraphs [0029] and [0236]-[0237]). The claim in light of 013 Patent specification does not recite any further details with respect to thermal conditioning. Regarding claim 25, it would have been obvious to a person of ordinary skill in the art to thermally condition the wafer table as taught by Nishi in the method disclosed by del Puerto in order to advantageously maintain a desired temperature of the wafer prior to its exposure and ensure that the wafer is properly exposed (see Nishi, paragraphs [0029] and [0236]-[0237]).
Regarding claim 26, in the method taught by del Puerto in view of Nishi,  del Puerto discloses that placing the first wafer on the first wafer table (i.e., chuck 211) further comprises .
Claims 20 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Modderman in view of Nishi.
Regarding claim 20, Modderman discloses an exposure apparatus configured to expose a radiation beam on a wafer (i.e., wafers W1 and W2 on wafer tables WT1 and WT2; paragraphs [0028]-[0039] and [0052]-[0053]; Figures 1 and 6), the apparatus comprising:
a vacuum environment configured to operate in vacuum conditions (i.e., Modderman specifically discloses that the projection system PL in exposure station ST may include “the use of a vacuum” or may be “held in a vacuum environment”; paragraphs [0034] and [0037]);
a first wafer table WT1 configured to support a first wafer W1 and be removable from the vacuum environment, wherein the first wafer table is treated prior to being placed in the vacuum environment (i.e., wafer table WT1 has been treated with “preparatory steps” while waiting in measurement station MS before being moved to exposure station ST; paragraphs [0039], [0052], and [0053]);
a second wafer table WT2 configured to support a second wafer W2 and be removable from the vacuum environment, wherein the second wafer table is treated prior to being placed in the vacuum environment (i.e., wafer table WT2 has been treated with “preparatory steps” while waiting in measurement station MS before being exchanged with wafer table WT1 and moved to exposure station ST; paragraphs [0039], [0052], and [0053]);
wherein the charged particle exposure apparatus is configured to expose a charged particle beam on the first wafer on the treated first wafer table when the wafer is positioned in the vacuum environment (i.e., illumination system IL and projection system PL in exposure 
Further regarding claim 20, Modderman discloses a radiation beam “encompass[ing] all types of electromagnetic radiation” but does not specifically disclose a charged particle beam. However, Nishi teaches a system that is related to the one disclosed by Modderman, including an exposure apparatus (Figures 1-4) comprising a first wafer W1 on a first wafer stage 40A and a second wafer W2 on a second wafer stage 40B; wherein each wafer is moved to a projection system PL that exposes a beam on the wafer (Nishi, paragraphs [0160] and [0197]). Nishi further teaches that the exposure apparatus can use a light beam or a charged particle beam (Nishi, paragraph [0338]). Regarding claim 20, it would have been obvious to a person of ordinary skill in the art to use a charged particle beam as taught by Nishi instead of the light beam disclosed by Modderman as an engineering design choice of known types of energy sources for achieving the same predictable result of exposing the wafer.
Further regarding claim 20, Modderman does not specifically teach thermally conditioning the first and second wafer tables. However, Nishi further teaches thermally conditioning wafer tables at least in the sense that Nishi teaches ensuring some desired temperature of the wafer table that is suitable for the wafer (i.e., heating/cooling section 113 adjusts the temperature of the wafer waiting to be exposed; Nishi, paragraphs [0029] and [0236]-[0237]). The claim in light of 013 Patent specification does not recite any further details with 
Regarding claim 25, Modderman discloses a method of exchanging a wafer in an exposure apparatus (i.e., including illumination system IL, projection system PL, and at least two wafer tables WT1 and WT2; paragraphs [0028]-[0039] and [0052]-[0053]; Figures 1 and 6), wherein the exposure apparatus is configured to expose a radiation beam on a wafer when the wafer is in a vacuum environment (i.e., Modderman specifically discloses that the projection system PL in exposure station ST may include “the use of a vacuum”; paragraph [0037]), the method comprising:
placing a first wafer on a first wafer table (i.e., wafer W1 on wafer table WT1);
treating the first wafer table supporting the first wafer (i.e., Modderman discloses that “preparatory steps may be carried out on one or more tables”; paragraph [0039]);
placing the treated first wafer table and the first wafer in the vacuum environment (i.e., wafer table WT1 is moved from measurement station MS to exposure station ES, which again may include “the use of a vacuum”; paragraphs [0037] and [0052]-[0053]);
exposing, in the vacuum environment, the first wafer to a radiation beam (i.e., illumination system IL and projection system PL projects radiation beam PB on wafer W1; paragraphs [0032] and [0039]); and
removing the first wafer table supporting the first wafer from the vacuum environment and inserting, into the vacuum environment, a treated second wafer table supporting a second 
Further regarding claim 25, Modderman discloses a radiation beam “encompass[ing] all types of electromagnetic radiation” but does not specifically disclose a charged particle beam. However, Nishi teaches a system that is related to the one disclosed by Modderman, including an exposure apparatus (Figures 1-4) comprising a first wafer W1 on a first wafer stage 40A and a second wafer W2 on a second wafer stage 40B; wherein each wafer is moved to a projection system PL that exposes a beam on the wafer (paragraphs [0160] and [0197]). Nishi further teaches that the exposure apparatus can use a light beam or a charged particle beam (paragraph [0338]). Regarding claim 25, it would have been obvious to a person of ordinary skill in the art to use a charged particle beam as taught by Nishi instead of the light beam disclosed by Modderman as an engineering design choice of known types of energy sources for achieving the same predictable result of exposing the wafer.
Further regarding claim 25, Modderman does not specifically teach thermally conditioning the first wafer table. However, Nishi further teaches thermally conditioning a first wafer table at least in the sense that Nishi teaches ensuring some desired temperature of the wafer table that is suitable for the wafer (i.e., heating/cooling section 113 adjusts the temperature of the wafer waiting to be exposed; Nishi, paragraphs [0029] and [0236]-[0237]). The claim in light of 013 Patent specification does not recite any further details with respect to thermal conditioning. Regarding claim 25, it would have been obvious to a person of ordinary skill in the art to thermally condition the first wafer table as taught by Nishi in the method taught by .
Claims 21, 22, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Modderman in view of Nishi as applied to claim 20 or claim 25 above, and further in view of del Puerto.
Regarding claims 21 and 22, Modderman in view of Nishi teach an apparatus including a first wafer on a first wafer table and a second wafer on a second wafer table as discussed above with regard to claim 20. Modderman further discloses that placing the wafers W1 and W2 on the wafer tables WT1 and WT2 further comprises loading the wafer on the wafer table when the wafer table is positioned outside of the vacuum environment (i.e., the wafer/substrate is loaded on a wafer table in measurement station MS before the table is moved to exposure station ES having a vacuum environment; Modderman, paragraphs [0031], [0037], [0039], and [0052]). Modderman does not specifically disclose a first and second clamping mechanism that enables clamping the wafers to the wafer tables. However, del Puerto teaches a system that is related to the one described by Modderman in view of Nishi, including an exposure apparatus (Figure 1) comprising multiple wafers on multiple wafer tables (i.e., chucks; del Puerto, paragraph [0013]); wherein each wafer is moved to a lithography patterning chamber that exposes a beam on the wafer (del Puerto, paragraphs [0005], [0009, [0017], and [0029]). Del Puerto further teaches that the wafer tables include clamping mechanisms that enable clamping of the wafer to the wafer table (del Puerto, paragraphs [0043] and [0052]). Regarding claims 21 and 22, it would have been obvious to a person of ordinary skill in the art to include clamping mechanisms as taught by del Puerto in the system taught by Modderman in view of Nishi in order to properly secure the 
Regarding claim 26, Modderman in view of Nishi teach a method including placing a first wafer on a first wafer table as discussed above with regard to claim 25. Modderman further discloses that placing the first wafer on the first wafer table further comprises loading the first wafer on the first table outside of the vacuum environment (i.e., the wafer/substrate is loaded on a wafer table in measurement station MS before the table is moved to exposure station ES having a vacuum environment; Modderman, paragraphs [0031], [0037], [0039], and [0052]). Modderman does not specifically disclose clamping the wafer on the wafer table. However, del Puerto teaches a system that is related to the one described by Modderman in view of Nishi, including an exposure apparatus (Figure 1) comprising multiple wafers on multiple wafer tables (i.e., chucks; del Puerto, paragraph [0013]); wherein each wafer is moved to a lithography patterning chamber that exposes a beam on the wafer (del Puerto, paragraphs [0005], [0009, [0017], and [0029]). Del Puerto further teaches that the wafer tables include clamping mechanisms that enable clamping of the wafer to the wafer table (del Puerto, paragraphs [0043] and [0052]). Regarding claim 26, it would have been obvious to a person of ordinary skill in the art to include clamping as taught by del Puerto in the method taught by Modderman in view of Nishi in order to properly secure the first wafers onto the first wafer table and prevent the wafer from shifting or detaching from the wafer table.
Allowable Subject Matter
Claims 1-19 are allowed.
Response to Arguments
Applicant’s Response has been fully considered but is not persuasive.
Regarding the 35 U.S.C. 251 rejection, Examiner disagrees with Applicant’s assertion that 013 Patent discloses the invention of claims 20-22, 25, and 26 as a separate invention (Response, pages 12-16) and maintains the 35 U.S.C. 251 rejection of claims 20-22, 25, and 26. Examiner maintains that wafer exchanging is not clearly and unequivocally disclosed in the specification as a separate invention. As discussed above, wafer exchanging is merely suggested in a single sentence (013 Patent, column 12, lines 16-18): “In an embodiment, a wafer table in a lithographic apparatus is exchanged with another one for the purpose of exchanging a target in said lithographic apparatus.” Examiner acknowledges that this sentence discloses “another” wafer table and suggests that the process disclosed in Figure 8 may be subsequently performed on another wafer table. However, none of the figures show two wafer tables, and 013 Patent does not mention a second wafer table in the detailed description of the disclosed wafer table apparatus and does not disclose how a second wafer table is incorporated into the disclosed method.
Examiner acknowledges that the claims meet the written description requirement because given the general suggestion of 013 Patent, column 12, lines 16-18, one of ordinary skill in the art could provide a second wafer table and perform the Figure 8 process on it. However, the court in Antares stated “…‘it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.’ [quoting U. S. Indus. Chem., Inc. v. Carbide & Carbon Chem. Corp., 315 U.S. 668, 676 (1942)]…Rather, the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1362 (Fed. Cir. 2014). In this case, Examiner maintains that regardless of whether the subject matter of claims 20-22, 25, and 26 might have been claimed in the original patent, the subject matter is not clearly and 
Regarding the 35 U.S.C. 102 and 103 rejections, the 35 U.S.C. 102 rejections over del Puerto alone have been overcome by Applicant’s amendment. However, Examiner maintains that Nishi teaches the limitations recited in previous dependent claims 23, 24, and 27, which are now incorporated into independent claims 20 and 25. Therefore, claims 20-22, 25, and 26 are rejected under 35 U.S.C. 103 over del Puerto in view of Nishi; claims 20 and 25 are rejected under 35 U.S.C. 103 over Modderman in view of Nishi; and claims 21, 22, and 26 are rejected under 35 U.S.C. 103 over Modderman in view of Nishi and del Puerto.
Applicant alleges in Response, pages 17-18, that Nishi does not teach the claim limitation “thermally conditioning the first wafer table”1. However, under the broadest reasonable interpretation by one of ordinary skill in the art in light of 013 Patent specification, the claim limitation is essentially equivalent to merely ensuring some desired temperature of the wafer table that is suitable for the wafer, because additional details directed to some particular temperature conditioning arrangement are neither recited in the claims nor described in 013 Patent.
In the only mention of wafer/target table temperature conditioning in 013 Patent, 013 Patent simply discloses “In an embodiment, the target table is treated outside a lithographic apparatus, in which treatment the temperature thereof is conditioned.” 013 Patent, column 12, line 19-21. 013 Patent does not further disclose any details regarding how such temperature conditioning is performed. Nevertheless, the claim limitation is apparently sufficiently enabled 
Therefore, insofar as claims 20 and 25 claim providing a desired temperature for the wafer table environment and the wafer itself, Nishi in combination with the primary reference del Puerto or Modderman likewise teaches such temperature conditioning.
In response to Applicant’s argument that Nishi uses support pins 112 and a heating/cooling section 113 (Response, page 17), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, in response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, del Puerto and Modderman each disclose wafer tables, and the teachings of Nishi would have suggested to one of ordinary skill in the art to condition the temperature of the tables in the system disclosed by either del Puerto or Modderman because Nishi teaches that controlling the temperature of the wafer on that table is desirable. One of ordinary skill in the art would have been able to generally provide temperature conditioning of the wafer tables disclosed 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action (i.e., the rejection of claims 20-22, 25, and 26 under 35 U.S.C. 103 over del Puerto in view of Nishi). Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this reissue application is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual 
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner, or as to the status of this proceeding, should be directed to Examiner Christina Leung at telephone number (571) 272-3023; the Examiner’s supervisor, SPE Timothy Speer at (313) 446-4825; or the Central Reexamination Unit at (571) 272-7705.

/CHRISTINA Y. LEUNG/            Primary Examiner, Art Unit 3991                                                                                                                                                                                            
Conferees:
/DEANDRA M HUGHES/            Reexamination Specialist, Art Unit 3992             

/TIMOTHY M SPEER/            Supervisory Patent Examiner, Art Unit 3991                                                                                                                                                                                                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 More precisely, claim 20 recites “wherein the first wafer table is treated by thermally conditioning the first wafer table prior to being placed in the vacuum environment” and “wherein the second wafer table is treated by thermally conditioning the second wafer table prior to being placed in the vacuum environment”; and claim 25 recites “treating the first wafer table supporting the first wafer by thermally conditioning the first wafer table.”